Order entered November 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01223-CV

                              MARIA RUTH LIMAS, Appellant

                                               V.

                                 CITY OF DALLAS, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-16334

                                           ORDER
        Appellant’s docketing statement reflects no reporter’s record exists. Accordingly, as the

clerk’s record has been filed, we ORDER appellant’s brief be filed no later than December 5,

2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE